Per Cüriam.
The relator seeks on this rule to show cause a writ of mandamus to compel the building inspector of the city of East Orange to issue to him a permit to erect a two-story brick building to be occupied by seven families for dwelling purposes and to contain in addition six commercial stores and janitor’s quarters. The application was made to the building inspector on the .19th of January, 1925, and was refused. Appeal was taken by the applicant to the board of zoning adjustment which bad been created by the city under the authority of the laws of 1924, chapter 146. Upon a hearing the application was again denied by the board. The sole ground upon which it is sought to justify a refusal is that to grant the application would be to run counter to a zoning ordinance of the city which limited buildings to be erected within a zoning district covering the relator’s application for residence purposes to one-family dwellings, and which prohibited the erection of stores such as was contemplated in the relator’s application.
*1100In our view the case falls squarely within the decision of the Court of Errors and Appeals in the case of Ignaciunas v. Nutley, 2 N. J. Adv. R. 852, and the line of cases following in its wake both in that court and in the -Supreme Court. It would serve'no useful purpose to discuss the numerous reasons urged in support of the refusal of the municipal officers to grant the prosecutor’s application. ' None of them indicate that the construction contemplated will endanger the public health, public safety, or the general welfare.
The facts not being in dispute a peremptory writ will be awarded with leave to mould the pleadings for the purpose of appeal if desired.